DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-6 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 02 August 2021 have overcome the indefiniteness rejections under 35 U.S.C. 112(b) and these rejections are therefore withdrawn. 
Applicant’s amendments to the claims filed with the response dated 02 August 2021 have overcome the prior art anticipation and obviousness rejections under Kimoto et al (WO 2015/060432A1) and Sakata et al (US 6,091,019) and these rejections are therefore withdrawn.
Upon further search and consideration of applicant’s newly amended claims, a new rejection of the amended claims under the prior art of record Harada et al (US 2016/0163898) in view of Funakoshi et al (US 2012/0024371) in further view of Yoshihime et al (US 2010/0018563) and Harada et al (US 2016/0163898) in view of Funakoshi et al (US 2012/0024371) in further view of Hashimoto et al (US 2010/0243024) is set forth below.
Applicant’s amendments to the claims have introduced new issues under 35 U.S.C. 112(b) and 112(d) set forth below.
Applicant’s arguments where applicable to the present grounds of rejection are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the second conductive layer includes a portion connected to the first wire via a conductive adhesive layer and a portion in direct contact with the first wire” and “the fourth conductive layer includes a portion connected to the second wire via a conductive adhesive layer and a portion in direct contact with the second wire” in each of these recitations, it’s not clear if the recited conductive adhesive layers are the same conductive adhesive layers recited in lines 10 and 11 of claim 1 (a first wire connected to a portion of the first electrode via a conductive adhesive layer; a second wire connected to a portion of the second electrode via a conductive adhesive layer) or new conductive adhesive layers. As such, the scope of claim 1 cannot be determined and is rendered indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “either one or both of a structure where the second conductive layer is in direct contact with the first wire and a structure where the fourth conductive layer is in direct contact with the second wire” but claim 1 from which claim 2 depends already recites where the second conductive layer includes a portion in direct contact with the first wire and the fourth conductive layer includes a portion in direct contact with the second wire. As such, claim 2 fails to further limit claim 1 as its limitations are already present in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada et al (US 2016/0163898) and further in view of Funakoshi et al (US 2012/0024371) and in further view of Yoshihime et al (US 2010/0018563).

Regarding claim 1 Harada discloses a photovoltaic device comprising: 
a semiconductor substrate of a first conductivity type ([0076]-[0077] Fig. 9A see: n-type silicon substrate 1); 
a first amorphous semiconductor layer of the first conductivity type on one of the faces of the semiconductor substrate ([0078] Fig. 9A see: n-type amorphous semiconductor strip 102n); 
a second amorphous semiconductor layer of a second conductivity type on one of the faces of the semiconductor substrate, the second conductivity type being opposite to the first conductivity type ([0078] Fig. 9A see: p-type amorphous semiconductor strip 102p); 
a first electrode electrically connected to the first amorphous semiconductor layer ([0079] Fig. 9A see: electrode 103n); 
a second electrode electrically connected to the second amorphous semiconductor layer ([0079] Fig. 9A see: electrode 103p); 

a second wire connected to a portion of the second electrode via a conductive adhesive layer ([0160] Fig. 9A see: p-type wiring member 302p bonded to the p-type electrode 103p through solder resin 801), wherein 
the first amorphous semiconductor layer and the second amorphous semiconductor layer are disposed on the same face of the semiconductor substrate (Fig. 9A see: n-type amorphous semiconductor strip 102n and p-type amorphous semiconductor strip 102p disposed on same back surface),
the first electrode comprises: 
a first conductive layer in contact with the first amorphous semiconductor layer, the first conductive layer composed primarily of silver ([0089] Fig. 9A see: n-type electrode 103n can be formed from silver); and 
the second electrode comprises: 
a third conductive layer in contact with the second amorphous semiconductor layer, the third conductive layer composed primarily of silver ([0089] Fig. 9A see: p-type electrode 103p can be formed from silver).  
Harada teaches the first and second electrodes can be formed from a laminate of metals including Silver, and Nickel (para [0089]), but does not explicitly disclose where the first electrode comprises a second conductive layer between the first conductive layer and the first wire, the second conductive layer composed of copper, nickel, aluminum, molybdenum, titanium, or an alloy of some or all of these metals, or wherein 
Funakoshi teaches a solar cell device including first and second silver electrodes where a conductive coating layer formed from nickel is provided over the first and second silver electrodes to provide protection from oxidation and to provide improved solderability (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided over first electrode 12 and second electrode 11).
Funakoshi and Harada are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Harada in view of Funakoshi such that the first electrode of Harada comprises a second conductive layer between the first conductive layer and the first wire, the second conductive layer being composed of nickel as taught by Funakoshi (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layer 14 of nickel provided over first electrode 12), and wherein the second electrode of Harada comprises a fourth conductive layer between the third conductive layer and the second wire, the fourth conductive layer being composed of nickel as taught by Funakoshi (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided 
Modified Harada teaches where the second conductive layer includes a portion connected to the first wire via a conductive adhesive layer and the fourth conductive layer includes a portion connected to the second wire via a conductive adhesive layer, but does not explicitly disclose the second conductive layer includes a portion in direct contact with the first wire and the fourth conductive layer includes a portion in direct contact with the second wire.
Yoshihime disclose a photovoltaic device where an electrode penetrates through a conductive adhesive layer to directly contact a wiring member, thus having a portion connected to the wiring member via a conductive adhesive layer and a portion in direct contact with the wiring member (Yoshihime, [0057]-[0059], Figs. 6-7 see: connection electrode 40 having a plurality of convex parts that cause a plurality of removed portions 12a in resin adhesive 12 where the convex parts of electrode 40 dent into wiring member 11 and electrode 40 is thus connected to wiring member 11 through the convex parts and through conductive resin adhesive 12). Yoshihime teaches this connection structure reduces stress at the interfaces between the wiring member, adhesive and connection electrode to prevent the development of cracks that can form overtime (Yoshihime, [0075]).
Yoshihime and modified Harada are combinable as they are both concerned with the field of solar cells.


Regarding claim 2 modified Harada discloses the photovoltaic device according to claim 1, and Yoshihime teaches where either one or both of a structure where the second conductive layer is in direct contact with the first wire and a structure where the fourth conductive layer is in direct contact with the second wire (Yoshihime, [0057]-[0059], Figs. 6-7 see: connection electrode 40 having a plurality of convex parts that cause a plurality or removed portions 12a in resin adhesive 12 where the convex parts of electrode 40 dent into wiring member 11).


Regarding claim 4 modified Harada discloses the photovoltaic device according to claim 1, and as Funakoshi teaches wherein the second and fourth conductive layers are composed of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel) and Harada teaches where the first wire and second wire can be formed from copper or silver (Harada, [0094]), the structure of Harada is considered to meet the limitations of displaying the inherent material properties where the second conductive layer is composed of a metal (nickel) with a higher hardness than the first wire (copper/silver) and the fourth conductive layer is composed of a metal (nickel) with a higher hardness than the second wire (copper/silver). See MPEP 2112.




Regarding claim 6 modified Harada discloses a solar cell module comprising a photovoltaic device according to claim 1 (Harada, [0090] see: the photovoltaic elements can be combined into a module through a wiring sheet).

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada et al (US 2016/0163898) and further in view of Funakoshi et al (US 2012/0024371) and in further view of Hashimoto et al (US 2010/0243024).

Regarding claim 1 Harada discloses a photovoltaic device comprising: 
a semiconductor substrate of a first conductivity type ([0076]-[0077] Fig. 9A see: n-type silicon substrate 1); 
a first amorphous semiconductor layer of the first conductivity type on one of the faces of the semiconductor substrate ([0078] Fig. 9A see: n-type amorphous semiconductor strip 102n); 
a second amorphous semiconductor layer of a second conductivity type on one of the faces of the semiconductor substrate, the second conductivity type being opposite to the first conductivity type ([0078] Fig. 9A see: p-type amorphous semiconductor strip 102p); 

a second electrode electrically connected to the second amorphous semiconductor layer ([0079] Fig. 9A see: electrode 103p); 
a first wire connected to a portion of the first electrode via a conductive adhesive layer ([0160] Fig. 9A see: n-type wiring member 302n bonded to the n-type electrode 103n through solder resin 801); and 
a second wire connected to a portion of the second electrode via a conductive adhesive layer ([0160] Fig. 9A see: p-type wiring member 302p bonded to the p-type electrode 103p through solder resin 801), wherein 
the first amorphous semiconductor layer and the second amorphous semiconductor layer are disposed on the same face of the semiconductor substrate (Fig. 9A see: n-type amorphous semiconductor strip 102n and p-type amorphous semiconductor strip 102p disposed on same back surface),
the first electrode comprises: 
a first conductive layer in contact with the first amorphous semiconductor layer, the first conductive layer composed primarily of silver ([0089] Fig. 9A see: n-type electrode 103n can be formed from silver); and 
the second electrode comprises: 
a third conductive layer in contact with the second amorphous semiconductor layer, the third conductive layer composed primarily of silver ([0089] Fig. 9A see: p-type electrode 103p can be formed from silver).  

Funakoshi teaches a solar cell device including first and second silver electrodes where a conductive coating layer formed from nickel is provided over the first and second silver electrodes to provide protection from oxidation and to provide improved solderability (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided over first electrode 12 and second electrode 11).
Funakoshi and Harada are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Harada in view of Funakoshi such that the first electrode of Harada comprises a second conductive layer between the first conductive layer and the first wire, the second conductive layer being composed of nickel as taught 
Modified Harada teaches where the second conductive layer includes a portion connected to the first wire via a conductive adhesive layer and the fourth conductive layer includes a portion connected to the second wire via a conductive adhesive layer, but does not explicitly disclose the second conductive layer includes a portion in direct contact with the first wire and the fourth conductive layer includes a portion in direct contact with the second wire.
Hashimoto teaches a solar cell comprising a structure where a first electrode is in direct contact with a first wire and a structure where a second electrode is in direct contact with a second wire and each first and second electrode is in contact with its respective first or second wire through a conductive adhesive layer (Hashimoto, [0055], [0065]-[0067], [0058], [0115], Figs. 5A-5B see: bus bar electrodes 40b bury into and directly contact compliant layer 5a of connection member 5, and bus bar electrodes 41b bury into and directly contact compliant layer 5a of another connection member 5 and also connect to connection members 5 through adhesive agent 10 of a solder or resin 
Hashimoto and Harada are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of modified Harada in view of Hashimoto such that the second conductive layer of modified Harada includes a portion connected to the first wire of modified Harada via a conductive adhesive layer and a portion in direct contact with the first wire and the fourth conductive layer of modified Harada includes a portion connected to the second wire of modified Harada via a conductive adhesive layer and a portion in direct contact with the second wire as taught by Hashimoto (Hashimoto, [0055], [0065]-[0067], [0058], [0115], Figs. 5A-5B see: bus bar electrodes 40b bury into and directly contact compliant layer 5a of connection member 5, and bus bar electrodes 41b bury into and directly contact compliant layer 5a of another connection member 5 and also connect to connection members 5 through adhesive agent 10 of a solder or resin adhesive agent) as Hashimoto teaches this configuration provides better electrical and mechanical connection between the first and second electrodes and the first and second wires (Hashimoto, [0067]).

Regarding claim 2 modified Harada discloses the photovoltaic device according to claim 1, and Hashimoto further teaches where either one or both of a structure where the second conductive layer is in direct contact with the first wire and a structure where 

Regarding claim 3 modified Harada discloses the photovoltaic device according to claim 1, and as Funakoshi teaches wherein the second and fourth conductive layers are composed of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel) and Harada teaches where the first wire and second wire can be formed from copper or silver and include a coating of silver (Harada, [0094]), the structure of Harada is considered to meet the limitations of displaying the inherent material properties where the second conductive layer is composed of a metal (nickel) more likely to be oxidized than the first wire (silver) and the fourth conductive layer is composed of a metal (nickel) more likely to be oxidized than the second wire (silver). See MPEP 2112.  

Regarding claim 4 modified Harada discloses the photovoltaic device according to claim 1, and as Funakoshi teaches wherein the second and fourth conductive layers are composed of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel) and Harada teaches where the first wire and second wire can be formed from copper or silver (Harada, [0094]), the structure of Harada is considered to meet the limitations of displaying the inherent material properties where the second conductive layer is composed of a metal (nickel) with a higher hardness than the first 

Regarding claim 5 modified Harada discloses the photovoltaic device according to claim 1, and Funakoshi teaches wherein the second and fourth conductive layers are composed primarily of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel).  

Regarding claim 6 modified Harada discloses a solar cell module comprising a photovoltaic device according to claim 1 (Harada, [0090] see: the photovoltaic elements can be combined into a module through a wiring sheet).

Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive:
Applicant argues the prior art of record does not teach the claim 1 limitations where “the second conductive layer includes a portion connected to the first wire via a conductive adhesive layer and a portion in direct contact with the first wire and the fourth conductive layer includes a portion connected to the second wire via a conductive adhesive layer and a portion in direct contact with the second wire”. Applicant’s arguments have been fully considered but are not found persuasive. 
The structure of an electrode having a portion directly contacting a wiring member and a portion connected to the wiring member through a conductive adhesive 
The structure of an electrode having a portion directly contacting a wiring member and a portion connected to the wiring member through a conductive adhesive layer is also taught by Hashimoto (Hashimoto, [0055], [0065]-[0067], [0058], [0115], Figs. 5A-5B see: bus bar electrodes 40b bury into and directly contact compliant layer 5a of connection member 5, and bus bar electrodes 41b bury into and directly contact compliant layer 5a of another connection member 5 and also connect to connection members 5 through adhesive agent 10 of a solder or resin adhesive agent) where Hashimoto teaches this configuration provides better electrical and mechanical connection between the first and second electrodes and the first and second wires (Hashimoto, [0067]). See the above Rejection of claim 1 under Harada, Funakoshi and Hashimoto for further details.
Applicant’s arguments and remarks filed with the response dated 02 August 2021 do not specifically challenge any of the teachings of Yoshihime or Hashimoto or how the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikami et al (US 2012/0291846) discloses a back contact solar cell (Fig. 3) having first and second electrodes (24, 25) formed from silver (para [0114]) and further each plated with a metal such as nickel (para [0110]) and each connected to copper wiring (12, 13) through a conductive adhesive (paras [0177]-[0178]).
Saita et al (US 2011/0017261) teaches a solar cell connection between a wiring member and an electrode where the electrode contacts the wiring member directly (Figs. 7-9 see: connection electrode 40 biting into wiring member 11 through projections 40a) and through a conductive adhesive (para [0039], Figs. 7-9 see: conductive adhesive 12).
Sakuma et al (US 2013/0125951) like Saita teaches a solar cell connection between a wiring member and an electrode where the electrode contacts the wiring member directly through projections and through an adhesive (see Fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726